FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AVON DAVIES,                                     No. 14-17069

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00945-TLN-
                                                 EFB
 v.

CURTIS ALLEN, Physician, California              MEMORANDUM*
State Prison - Solano; JEFFERY BEARD,
Secretary, California Department of
Corrections and Rehabilitation,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      California state prisoner Avon Davies appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants violated


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his constitutional rights by subjecting him to a blood test under California Health

and Safety Code § 1250.4(e) because they suspected that another inmate was

infected with shingles. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915A. Weilburg v. Shapiro, 488 F.3d

1202, 1205 (9th Cir. 2007). We affirm.

         The district court properly dismissed Davies’s § 1983 claim alleging

violations of the Fourth Amendment because Davies failed to allege facts sufficient

to show that the blood test was not “reasonably related to legitimate penological

interests.” Turner v. Safley, 482 U.S. 78, 89-91 (1987) (setting forth factors to

determine the reasonableness of a challenged prison regulation); see also

Thompson v. City of Los Angeles, 885 F.2d 1439, 1447 (9th Cir. 1989) (holding

that the county had a compelling interest in diagnosing and preventing the

transmission of serious disease among detainees), overruled on other grounds by

Bull v. City & County of San Francisco, 595 F.3d 964, 977-81 (9th Cir. 2010) (en

banc).

         To the extent Davies challenges the constitutionality of section 1250.4(e) of

the California Health and Safety Code, we likewise reject this argument because

the section’s authorization of the Department of Corrections to ascertain and




                                            2                                   14-17069
investigate cases of specified diseases is “reasonably related to legitimate

penological interests.” Turner, 482 U.S. at 89.

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in Davies’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                   14-17069